DETAILED ACTION
This is in response to applicant's communication filed on 02/22/2022, wherein:
Claim 2-5 are pending.
Claim 2-5 are new.
Claim 1 is cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11005982 B2 in view of Chang (US 20100053409 A1). 

US 11005982 B2
17228503
1. An information processing terminal comprising: 

an image capture unit that captures an image of a subject; 

a body unit, at a predetermined first surface of which a display unit is disposed, the display unit displaying a captured image captured by the image capture unit that includes the subject; a hinge that is disposed at one of short sides of the body unit and rotatably supports the image capture unit with respect to the body unit to change an angle formed by an optical 

a recess that is provided at a second surface facing the first surface of the body unit in such a manner overlapping with the display unit in a thickness direction, and can accommodate the image capture unit and the second rotation axis in such a manner that the image capture unit and the second rotation axis overlap with the body unit in a thickness direction; 



wherein the image capture unit is configured to be rotatable around the first rotation axis from a position where the image capture unit is to be accommodated in the recess to a position where the image capture unit faces a direction of a short side opposite to the short side of the body 


an image capture unit that captures an image of a subject; 

a body unit including a display unit disposed at a predetermined surface of the body unit, the display unit being configured to display a captured image captured by the image capture unit that includes the subject; and a hinge including a first rotation axis disposed in parallel with a short direction of the display unit, the hinge being configured to support the image 







a recess that is provided on one other surface opposite to the predetermined surface of the body unit, and is configured to accommodate the image capture unit, which is rotated toward the other surface by the hinge, in a state overlapping with the body unit in a thickness direction, 

wherein, when a position in which the image capture unit is accommodated in the recess is defined as a reference position, the image capture unit is configured to rotate by a predetermined angle from the reference position around the first rotation axis, and the predetermined angle has a range exceeding 180.

3. The information processing terminal according to claim 2, wherein the predetermined angle has a range exceeding 270.

4. The information processing terminal according to claim 2, further comprising a stand that is rotatable around a second rotation axis in parallel with the short direction of the display unit.

wherein the image capture unit is supported by the hinge in a rotatable manner around the first rotation axis, and is supported by the hinge in a rotatable manner around a third rotation axis with the first rotation axis as a normal direction.


As presented above, claim 1 of US 11005982 B2 discloses the invention of claim 2-3, and 5 of 17228503 except (1) wherein, when a position in which the image capture unit is accommodated in the recess is defined as a reference position, the image capture unit is configured to rotate by a predetermined angle from the reference position around the first rotation axis, and the predetermined angle has a range exceeding 180 (see claim 2 of 17228503); (2) wherein the predetermined angle has a range exceeding 270 (see claim 3 of 17228503); (3) wherein the image capture unit is supported by the hinge in a rotatable manner around the first rotation axis, and is supported by the hinge in a rotatable manner around a third rotation axis with the first rotation axis as a normal direction (see claim 5 of 17228503).
(1) when a position in which the image capture unit is accommodated in the recess is defined as a reference position, the image capture unit is configured to rotate by a predetermined angle from the reference position around the first rotation axis, and the predetermined angle has a range exceeding 180 (Fig. 2A-Fig. 2B and ¶0032-0035 disclose the camera capturing module 21 can rotate 360 – i.e. exceeding 180 degree angle); (2) wherein the predetermined angle has a range exceeding 270 (Fig. 2A-Fig. 2B and ¶0032-0035 disclose the camera capturing module 21 can rotate 360 – i.e. exceeding 270 degree angle), (3) wherein the image capture unit is supported by the hinge in a rotatable manner around the first rotation axis, and is supported by the hinge in a rotatable manner around a third rotation axis with the first rotation axis as a normal direction (Chang – Fig. 2A-2E disclose first rotation axis A-O-A’ and third rotation axis B-O-B’).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of claim 1 of US 11005982 B2, and have dual axis hinge implemented, as taught by Chang because doing so make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to improve the flexibility of rotation of image capturing module.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11005982 B2 in view of Chang (US 20100053409 A1) and Lin (US 20090017883 A1).

Regarding claim 4, the combined teaching of claim 1 of U.S. Patent No. US 11005982 B2 and Chang discloses the information processing terminal according to claim 2, however, silent on further details of claim 4.
Lin discloses information processing terminal further comprising a stand that is rotatable around a second rotation axis in parallel with the short direction of the display unit (abstract, Fig. 1-10 and ¶0032 disclose panel 14’ rotating in axis parallel to short direction of display unit).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of claim 1 of U.S. Patent No. US 11005982 B2 and Chang, and have a stand implemented for information processing device, as taught by Lin because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve user experience.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20100053409 A1) in view of Joo et al. (US 20090115881 A1) and Shin et al. (US 20100099458 A1).

Regarding claim 2, Chang discloses an information processing terminal (Fig. 2A-Fig. 2E) comprising: 
an image capture unit that captures an image of a subject (Fig. 2A-Fig. 2E, and ¶0030 – “The image capturing module 21 can include a charge coupled device (CCD), a complementary metal oxide semiconductor (CMOS), or other opto-electronic element capable of converting light into electrical signals to form images”); 
a body unit including a display unit disposed at a predetermined surface of the body unit (Fig. 2A – casing 20 including display panel P),; and 
a hinge including a first rotation axis disposed in parallel with a direction of the display unit, the hinge being configured to support the image capture unit rotatably relative to the body unit (Fig. 2A-2D and ¶0033 disclose hinge 22 including rotation axis A-O-A’ supporting the image capturing module 21 rotating relative to housing 20); and 
a recess (Fig. 2A-Fig. 2B and ¶0032 – recess C2) that is provided on one other surface opposite to the predetermined surface of the body unit, and is configured to accommodate the image capture unit, which is rotated toward the other surface by the hinge, in a state overlapping with the body unit in a thickness direction (Fig. 2A-Fig. 2B and ¶0032-0035 –The casing 20 has at least one recess C2 for containing the biaxial hinge element 22 and/or the image capturing module 21 in state of overlapping with the thickness of body unit 20), wherein, when a position in which the image capture unit is accommodated in the recess is defined as a reference position, the image capture unit is configured to rotate by a predetermined angle from the reference position around the  (Fig. 2A-Fig. 2B and ¶0032-0035 disclose the camera capturing module 21 can rotate 360 – i.e. exceeding 180 degree angle).
However, the reference is silent on details about (1) the display unit being configured to display a captured image captured by the image capture unit that includes the subject and (2) a hinge including a first rotation axis disposed in parallel with a short direction of the display unit. 
Joo discloses a display unit being configured to display a captured image captured by the image capture unit that includes the subject (Fig. 2 and ¶0054 disclose display unit configured to display captured image by image capturing unit; Fig. 3 and ¶0059-0061).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Chang, and have captured image presented on display unit, as taught by Joo because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to implement a well-known method for presenting captured image.
Shin discloses a hinge including a first rotation axis disposed in parallel with a short direction of the display unit (Fig. 2-4 and ¶0107-0149 disclose hinges for the module housing 100B1 rotating around short direction of display unit 151-1 of main body).


Regarding claim 3, the combined teaching of Chang, Joo, and Shin discloses the information processing terminal according to claim 2, wherein the predetermined angle has a range exceeding 270 (Chang - Fig. 2A-Fig. 2B and ¶0032-0035 disclose the camera capturing module 21 can rotate 360 – i.e. exceeding 270 degree angle).

Regarding claim 5, the combined teaching of Chang, Joo, and Shin discloses the information processing terminal according to claim 2, wherein the image capture unit is supported by the hinge in a rotatable manner around the first rotation axis, and is supported by the hinge in a rotatable manner around a third rotation axis with the first rotation axis as a normal direction (Chang – Fig. 2A-2E disclose first rotation axis A-O-A’ and third rotation axis B-O-B’).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20100053409 A1) in view of Joo et al. (US 20090115881 A1) and Shin et al. (US 20100099458 A1) and Lin (US 20090017883 A1).

Regarding claim 4, the combined teaching of Chang, Joo, and Shin discloses the information processing terminal according to claim 2, however, silent on further details of claim 4.
Lin discloses information processing terminal further comprising a stand that is rotatable around a second rotation axis in parallel with the short direction of the display unit (abstract, Fig. 1-10 and ¶0032 disclose panel 14’ rotating in axis parallel to short direction of display unit).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Chang, Joo, and Shin, and have a stand for information processing device, as taught by Lin because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve user experience.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643